Exhibit 10.14

 

Execution Copy

 

CLINICAL TRIAL SERVICES AGREEMENT AMENDMENT NO. 6 TO WORK STATEMENT NB-1

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”) and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”) that is a wholly-owned
subsidiary of Nordic Bioscience Clinical Development A/S entered into the
certain Clinical Trial Services Agreement (“Agreement”) and that certain Work
Statement NB-1 under the Agreement as of March 29, 2011 (“Effective Date”), and
entered into an Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment
No. 4 and Amendment No. 5 to Work Statement NB-1 as of December 9, 2011,
June 18, 2012, November 6, 2013, March 28, 2014 and May 19, 2014 respectively,
(as amended, “Work Statement NB-1”).

 

Pursuant to Section 2.3, 2.11 and 11.7 of the Agreement, the parties wish to
enter into this Amendment No. 6 to Work Statement NB-1 (“Amendment No. 6”)
effective as of July 22, 2014 (“Amendment Date”). Capitalized terms used in this
Amendment No. 6 and not defined herein are used with the meanings ascribed to
them in the Agreement and Work Statement NB-1.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment No. 6, the parties agree as follows:

 

1. Reconciliation of costs related to clinical sites, renal CT and QCT scans and
Adjustment to Payment Schedule

 

(a) At Radius’ request, NB has previously initiated 4 additional non-CCBR sites
in Brazil (2), United States (1) and Hong Kong (1) and discontinued 3 non-CCBR
sites in Argentina (1), Brazil (1) and the US (1) in the clinical study that is
the subject of Work Statement NB-1. In addition, Radius has previously requested
NB to increase the number of renal CT scans to be obtained and analyzed and to
obtain new QCT scans (collectively, “A6 Services”). Radius wishes to now provide
for a reconciliation of payments to NB for these A6 Services under Work
Statement NB-1.

 

(b)  The NB representations and warranties set forth in Sections 8.2, 8.3, 8.5
and 8.6(ii) of the Agreement shall apply to the personnel, including the
Clinical Investigators, who perform the clinical study under the A6 Services. NB
shall be responsible for securing the applicable representations and warranties
from these clinical study sites and personnel, including Clinical Investigators.

 

(c)  The Study Assumptions table on the first page of Attachment A to Work
Statement NB-1 (Attachment 2 to the Agreement) is amended to reduce the total
Number of Sites from 42 to 28 reflecting this Amendment No. 6 as well as the
final number of sites, including deletion of sites in India that were not
initiated by Radius. As amended, the Study Assumptions table will read as
follows:

 

Protocol Number

 

BA058-05-003

Number of Sites:

 

28

Denmark

 

3

Estonia

 

2

Lithuania

 

1

Romania

 

1

Poland

 

6

Czech Republic

 

3

Brazil

 

5

Argentina

 

1

Hong Kong

 

1

USA

 

5

 

1

--------------------------------------------------------------------------------


 

(d) The paragraph at the bottom Attachment B to Work Statement NB-1 (Budgets,
Fees, Pass-through Costs, and Payment Schedule*) is hereby amended to read in
full as follows:

 

“The pricing specified in this Budget is calculated based upon 2,040 subjects
randomized and completed at sites managed by NB, excluding sites in India and
the United State of America, and is not subject to any adjustment for the number
of patients to be Pre-screened/Advertisement, the screen failure rate after the
Patient Informed Consent has been signed, or the drop-out rate. However, this
Budget as well as the Bonus Equity Payment Amount under the Amended and Restated
Stock Issuance Agreement dated May 16, 2011 shall each be reduced by an amount
of €11,941 per subject for any subjects enrolled in India or the United States.
Such reduction to be applied in pro rata installments at the time of payment of
the Second Monthly Amount and the Third Monthly Amount. Otherwise, all pricing
will be adjusted on a pro rata fashion to reflect the actual study activities
completed by the study subjects.

 

For bone biopsies, this pro rata adjustment for biopsies less than or greater
than 200 shall be €4,153 for each bone biopsy at sites managed by NB and €2,008
for sites in India and the United State of America.

 

For obtaining of CT-scans, this pro rata adjustment for CT-scans less than or
greater than 300 shall be €610 for each CT-scan at sites managed by NB.

 

For CT-scans image analysis, this pro rata adjustment for CT-scans less than or
greater than 300 shall be €180 for each CT-scan for all sites. In addition,
there will be a charge of €4,134 for the first 100 Data Clarification Forms
(DCF) and €41 for each additional DCF greater than 100. In addition, there will
be a 10 per cent management charge to NB related to obtaining and the analysis
of CT-scans greater than 300.

 

For obtaining QCT-scans, the cost of €176,681 for 534 QCT-scans will be sent as
pass-through from Synarc, Inc. through NB and shall be adjusted on a pro-rata
basis for less than 534 QCT-scans. A separate amendment agreement will be
negotiated for QCT-scan image analysis between Radius and Synarc, Inc. which is
not included in the Amendment No. 6.

 

The following table related to the A6 Services is inserted immediately below the
above paragraph in Attachment B to Work Statement NB-1:

 

New sites:
Brazil (125, 126)
HK (182),
US (216)
Not active sites:
US (215)
Argentina (202)
Brazil (122)
Extra CT scan activity

 

Sponsor:

 

RADIUS

Protocol ID; 3 new sites

 

BA058-05-003

Development Phase:

 

III

Disease:

 

Osteoporosis

Site 126: Brazil; Dr. Albergaria

 

49

Site 125: Brazil; Dr. Borges

 

12

Site 182: Hong Kong; Dr. Liu Po Lung, Paul

 

0

Site 216 (US)

 

21

 

2

--------------------------------------------------------------------------------


 

Number of sites in

 

3

Expected Date of FPFV:

 

Q3-2012

Preparation time

 

3

Expected Length of Recruitment (months):

 

2

Treatment Duration (months):

 

19

Close Out (months)

 

2

Total Study duration (Nordic involvement)

 

26

Number of Visits per patient

 

10

Number of patient visits

 

820

 

 

 

Responsibility

 

 

 

 

 

CRO - Task Description

 

Radius

 

Nordic

 

Total

 

Remarks

 

 

 

 

 

 

 

 

 

 

 

Project Coordination

 

 

 

 

 

 

 

 

 

Project Management

 

 

 

X

 

26,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepare Study Materials

 

 

 

 

 

 

 

 

 

Informed Consent local version

 

 

 

X

 

0

 

 

 

Circulate source data and other documents

 

 

 

X

 

3,000

 

Site 125, 126, 216

 

 

 

 

 

 

 

 

 

 

 

Site Identification & Initiation Visits

 

 

 

 

 

 

 

 

 

Pre-Study feasibility

 

 

 

X

 

1,500

 

Site 182, 125, 126

 

Site Identification

 

 

 

X

 

1,500

 

Site 182, 125, 126

 

Site Selection Visits

 

 

 

X

 

9,000

 

Site 182, 125, 126

 

Site Initiation Visits

 

 

 

X

 

9,000

 

Site 125, 126, 216

 

Prepare site contracts

 

 

 

X

 

3,000

 

Site 182, 125, 126

 

Administration of Site payment (including calcium/D suppl)

 

 

 

X

 

2,000

 

Site 125, 126

 

 

 

 

 

 

 

 

 

 

 

Study Start-up Activities

 

 

 

 

 

 

 

 

 

Set-up Investigators Study File

 

 

 

X

 

600

 

Site 125, 126, 216

 

 

 

 

 

 

 

 

 

 

 

Regulatory

 

 

 

 

 

 

 

 

 

Submission to EC and RA; Brazil - 2 sites

 

 

 

X

 

38,625

 

Site 125, 126

 

Submission to EC and RA; Hong Kong

 

 

 

X

 

5,000

 

Site 182

 

 

 

 

 

 

 

 

 

 

 

Study Drug

 

 

 

 

 

 

 

 

 

Coordinate Drug Shipment to sites

 

X

 

X

 

2,600

 

 

 

 

3

--------------------------------------------------------------------------------


 

Discount

 

 

 

 

 

-1,300

 

For site 202 and 215 not active

 

IVR training

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pharmacovigilance

 

 

 

 

 

 

 

 

 

Extra PV management time

 

 

 

X

 

7,800

 

 

 

Discount

 

 

 

 

 

-2,600

 

For site 202 and 215 not active

 

 

 

 

 

 

 

 

 

 

 

Data Management / EDC

 

 

 

 

 

 

 

 

 

Add sites to EDC System

 

 

 

X

 

30,000

 

Site 125, 126, 216

 

Site Installation & Training for EDC

 

 

 

X

 

3,000

 

Site 125, 126, 216

 

Data Management

 

 

 

X

 

52,000

 

 

 

Discount

 

 

 

 

 

-26,000

 

For site 202 and 215 not active

 

 

 

 

 

 

 

 

 

 

 

Monitoring and site Administration

 

 

 

 

 

 

 

 

 

Extra fee to external CRO (Quintiles)

 

 

 

X

 

131,331

 

Site 125, 126 discounted for all site 202 activity

 

US site 216

 

 

 

X

 

50,000

 

 

 

Discount

 

 

 

 

 

-45,000

 

For site 215 not active

 

Site Contact & Administration

 

 

 

X

 

54,600

 

Site 125, 126, 216

 

Discount

 

 

 

 

 

-18,200

 

For site 215 not active

 

Audits

 

 

 

X

 

9,000

 

Site 125, 126, 216

 

 

 

 

 

 

 

 

 

 

 

Close-Out

 

 

 

 

 

 

 

 

 

Close-Out Visits

 

 

 

X

 

9,000

 

Site 125, 126, 216

 

Discount

 

 

 

 

 

-3,000

 

For site 215 not active

 

Final Archiving (to be negotiated separately)

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Synarc Research Laboratory

 

 

 

 

 

99,450

 

Extra lab kits and project management; shipment as pass through

 

 

 

 

 

 

 

 

 

 

 

1.TOTAL (EURO)

 

 

 

 

 

425,906

 

 

 

 

4

--------------------------------------------------------------------------------


 

Start-up Cost for the new HK site

 

Equipment

 

Cost (HKD)

 

Remarks

 

 

 

 

 

Centrifuge

 

75,000.00

 

Eppendoff

 

1 TOTAL

 

€

425,906.15

 

ECG

 

25,000.00

 

Schiller AG

 

2 TOTAL

 

€

16,353.00

 

Refrigerator 4oC

 

8,000.00

 

Non-medical

 

3 TOTAL

 

€

215,016.69

 

Freezer -18 to -20oC

 

10,000.00

 

Non-medical

 

PASS-THROUGH

 

€

176,680.92

 

Thermometer (x3)

 

1,050.00

 

HKD350 each

 

TOTAL

 

€

833,956.76

 

Printer

 

3,000.00

 

 

 

 

 

 

 

Internet 10G with emergency phone number

 

6,000.00

 

USB HKD400/ month

 

 

 

 

 

Balance

 

2,980.00

 

Charder MS4900

 

 

 

 

 

Standiometer

 

18,500.00

 

Holtain

 

 

 

 

 

WelchAllyn Connex ProBP Monitor

 

7,000.00

 

 

 

 

 

 

 

2. TOTAL

 

163,530

 

€

16,353.00

 

 

 

 

 

 

CT - Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QCT up to 300 scans:

 

$

211,304.00

 

Pass-Through

 

 

 

 

 

QCT from 300 to 534:

 

$

15,210.00

 

Pass-Through

 

 

 

 

 

CT up to 300 scans:

 

$

0.00

 

 

 

 

 

 

 

CT from 300 to 534:

 

$

245,302.20

 

 

 

 

 

 

 

Additional DCF’s:

 

$

5,300.00

 

 

 

 

 

 

 

SubTotal (USD)

 

$

250,602.20

 

 

 

 

 

 

 

Nordic Management Fee 10%

 

$

25,060.22

 

 

 

 

 

 

 

PASS-THROUGH (QCT)

 

$

226,514.00

 

€

 176,680.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

275,662.42

 

€

 215,016.69

 

 

 

 

 

 

(e) The “Payment Schedule” set forth in Attachment B to Work Statement NB-1
(Attachment 2 to the Agreement) is amended to add a new Paragraph (15)
immediately following Paragraph (14) of the Payment Schedule, which shall read
in full as follows:

 

“(15) The total purchase price for the A6 Services shall be €833,957 assuming
534 CT and QCT scans are completed under this Amendment No. 6 and shall be paid
solely in cash denominated in euros, as follows:

 

(a)  €326,456 for the net extra site activities

 

(b) €99,450 for extra lab kits, project management and shipment as a pass
through

 

(c) €16,353 for the start-up costs for the additional Hong Kong site.

 

(d) €215,017 for obtaining and analysis of the additional CT scans greater than
300 including the NB management fee.

 

(e) €176,681 for obtaining the additional QCT scans.

 

Radius shall pay NB €376,968 of these incremental fees within 15 days of the
effective date representing (i) €261,165 equal to 80 per cent of the net extra
site activities; plus (ii)  the total Hong Kong start-up costs of €16,353; plus
(iii) €99,450 for the extra lab kits and project management. Radius shall pay NB
for the shipments costs as pass-through costs as incurred. Radius shall pay NB
the balance for obtaining and analyzing the additional CT-scans and for
obtaining the QCT-scans as well as any additional DCF and shipments costs as
pass-through costs as incurred. Radius shall pay the balance of costs for the A6
Services of €65,291 when the study database for the clinical study that is the
subject of Work Statement NB-1 is locked and transferred to Radius”

 

(g)  The “Trial Activities and Delegation of Responsibilities” table set forth
in Attachment C to Work Statement NB-1 (Attachment 2 to the Agreement), as
amended, shall apply to New Sites managed by NB.

 

5

--------------------------------------------------------------------------------


 

2.  Ratification.  Except to the extent expressly amended by this Amendment
No. 6, all of the terms, provisions and conditions of the Agreement and Work
Statement NB-1 are hereby ratified and confirmed and shall remain in full force
and effect. The term “Work Statement NB-1”, as used in the Agreement, shall
henceforth be deemed to be a reference to Work Statement NB-1 as amended by this
Amendment No. 6.

 

3.  General.  This Amendment No. 6 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument

 

[remainder of this page intentionally left blank - signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Amendment No.6 to be executed by
their respective duly authorized officers, and have duly delivered and executed
this Amendment No. 6 under seal as of the Amendment Date.

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

/s/ Robert E. Ward

 

/s/ Jeppe Ragnar Andersen

By: R. E. Ward

 

By: Jeppe Ragnar Andersen

Title: President & CEO

 

Title: CEO

 

 

 

Notice Address

 

Notice Address

Radius Health, Inc.

 

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

 

Herlev Hovedgade 207

Cambridge, MA 02139

 

2730 Herlev

USA

 

Denmark

Attn: President

 

Attn: Clinical Trial Leader & Medical Advisor / Clinical Studies

Phone: 01.617.444.1834

 

Phone: 45.4452.5251

Fax: 01.617.551.4701

 

Fax: 45.4452.525

 

--------------------------------------------------------------------------------